Citation Nr: 0417028	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-10 281	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an extension of the delimiting date beyond 
December 16, 2002 for the appellant's Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code


REPRESENTATION

Appellant represented by:	The veteran (to be clarified)


WITNESSES AT HEARING ON APPEAL

The appellant and the veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from March 1941 to September 
1945 and from May 1946 to February 1947.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Muskogee, Oklahoma, 
Regional Office (Muskogee RO).  In May 2002, the Muskogee RO 
extended the delineating date for the appellant's eligibility 
for Dependents' Educational Assistance (DEA) benefits under 
the provisions of 38 U.S.C. Chapter 35 to October 14, 2002.  
In September 2002, the Muskogee RO extended the delineating 
date for the appellant's Chapter 35 DEA benefits to December 
16, 2002 to allow her to complete her current school term.  
Later, the case was transferred to the Houston, Texas, 
Regional Office.  

In September 2003, the appellant testified before the 
undersigned Acting Veterans Law Judge sitting at San Antonio, 
Texas.  A copy of the hearing transcript is associated with 
the record.  The appellant has indicated that she wants the 
veteran to represent her in the instant appeal.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the appellant if further action is 
required on her part.  


REMAND

The appellant contends on appeal that an extension of the 
delineating date beyond December 16, 2002 for her Chapter 35 
DEA benefits is warranted due to her organic brain disorder.  
At the September 2003 hearing before the undersigned Acting 
Veterans Law Judge, the appellant testified that she had 
sustained a chronic brain injury for which she had been 
awarded workers' compensation and has sought Social Security 
Administration (SSA) disability benefits.  Documentation of 
her workers' compensation award and any SSA award/decision 
and the records supporting those decisions are not of record.  

The VA should obtain all relevant VA, other governmental, and 
private treatment records which could potentially be helpful 
in resolving the appellant's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  The VA's duty to assist the 
appellant includes an obligation to obtain the records from 
the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-88 
(1992).  

The Board notes that the VA has not provided the appellant 
with a Veterans Claims Assistance Act (VCAA) notice which 
discusses the issue of an extension of the delimiting date 
beyond December 16, 2002 for her Chapter 35 DEA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has invalidated the 
regulations, which empowered the Board to issue written 
notification of the VCAA to appellants.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003).  

Finally, the RO needs to contact the appellant to clarify her 
representation.  In this regard, the Board observes that a 
review of the record shows that, in a statement dated 
December 18, 2002 the appellant indicated that she wanted to 
appoint her father, the veteran, to represent her in her 
appeal to the BVA.  Since the veteran is not a recognized 
veterans service organization, an attorney-at-law, or an 
agent admitted to practice before the VA, to be recognized as 
a representative for a particular claim, the veteran as an 
individual must execute a VA Form 21-22a, Appointment of 
Attorney or Agent as Claimant's Representative, or a 
designation may be made in a written document signed by both 
the appellant and the individual representative, which 
authorizes a named individual to act as the appellant's 
representative only with respect to a specific claim 
involving one or more specific benefits.  The document must 
include the name of the appellant, the applicable VA claims 
file number, the appellant's consent for the individual 
representative to have access to her VA records, the name of 
the individual representative, a description of the specific 
claim for benefits to which the designation of representation 
applies, and a certification that no compensation will be 
charged or paid for the individual representative's services.  
This designation must be filed with the RO or the BVA, if the 
case has been certified to the Board for review.  See 38 
C.F.R. § 20.605 (2003).  Accordingly, the RO must send a 
letter to the appellant and notify her that the December 2002 
statement is insufficient, advise the appellant what she must 
do if she still wishes to designate the veteran as her 
individual representative, and enclose a VA Form 21-22a, 
providing the appellant with an opportunity to choose a 
representative.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003).  In particular, the RO should 
inform the appellant of the type of 
evidence required from her to 
substantiate her claim.  The claims file 
must include documentation that there has 
been compliance with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issue on appeal. 

2.  The RO should ask the appellant to 
clarify whether she wishes to designate 
the veteran as her individual 
representative and attach a VA Form 21-
22a.  If she does, then the RO should 
notify the appellant that she must meet 
the requirements of 38 C.F.R. § 20.605 
(2003) pertaining to designation of an 
individual representative before the 
veteran can be recognized as her 
representative and how she can meet those 
requirements.  The RO should also request 
that she provide information as to her 
workers' compensation benefits, including 
the names and addresses of all examining 
and treating health care providers.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
then contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the appellant, not already of record, for 
incorporation into the record.  

3.  The RO should request any decision(s) 
and copies of all records developed in 
association with any claim by the 
appellant for disability benefits from 
the Social Security Administration (SSA) 
for incorporation into the record.  If 
the appellant is not receiving SSA 
benefits now, the SSA needs to furnish a 
statement to that effect.  

4.  Thereafter, the RO should 
readjudicate the appellant's entitlement 
to an extension of the delimiting date 
beyond December 16, 2002 for her DEA 
benefits under the provisions of 38 
U.S.C.A. Chapter 35 with express 
consideration of the provisions of 38 
U.S.C.A. § 3512 (West 2002); 38 C.F.R. 
§ 21.3041 (2003).  If the benefits sought 
on appeal remain denied, the appellant 
and her representative, if any, should be 
issued a supplemental statement of the 
case (SSOC) and afforded an appropriate 
period of time to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the claim.  No action by the appellant 
is required until she receives further notice.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant is free to submit 
additional evidence and argument while the case is in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.   See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  




	                        
____________________________________________
	M. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

